On pages 8-10 of Arguments/Remarks, Applicant argues “…As amended, the independent claims now recite that the marking is performed based on the number of packets defined by the marking reference (previously presented claim 7), and thus
each distance between the two adjacent marked packets is required to be identical (claim 8)…Burbridge however defines that packets are selected to be mark (congestion-marked or dropped) based on the round-trip time (RTT) information of the
packets.
 	While the Office alleged, on pages 9-10, that Liu discloses the features of claim 7 (the marking is performed based on the number of packets defined by the marking reference), and a person of ordinary skill in the art would be motivated to combine the features of Liu and Burbridge, Applicant disagrees and respectfully submits that the Office’s ground of rejections has not met the burden to establish a prima facie case of obviousness. In particular, Burbridge defines that the packets are selected to be marked based on their RTT information, and thus if Burbridge is modified to mark packets based on the predefined number of the packets, it would require a substantial reconstruction and redesign of the elements of Burbridge, as well as a change in the basic principle under which Burbridge was designed to operate.
 	The outstanding Action makes an Official Notice, on page 10, that the features of claim 8 (each distance between the two adjacent marked packets is required to be identical) would be obvious since it is a matter of design choice. However, with the same reasons noted above, Applicant respectfully submits that the Office’s ground of rejections fails to establish a prima facie case of obviousness because if Burbridge is 
RTT information…”
Examiner respectfully disagrees and submits that Burbridge teaches adjusting marking/drop rate based upon the flow RTT and current queue length (¶ [0092], ¶ [0091], fig. 5, ¶ [0085] and ¶ [0086]).
Burbridge in view of Quinn does not explicitly teach wherein the marking execution unit performs the marking on one of the counted packets when the counted number of packets is greater than or equal to the number of packets defined by the marking reference, and resets the counted number of packets.
 	Liu teaches wherein the marking execution unit performs the marking on one of the counted packets when the counted number of packets is greater than or equal to the number of packets defined by the marking reference (claim 2, marking a plurality of packets when the number of packets stored in a queue exceeds a threshold value, ¶ [0024]).
 	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to mark on one of the counted packets when the counted number of packets is greater than or equal to the number of packets defined by the marking reference, and resets the counted number of packets in the system of Burbridge in view of Quinn to avoid buffer overflow.
 	Burbridge in view of Quinn and Liu does not explicitly teach wherein the marking execution unit performs the marking such that each distance between two adjacent packets on which the marking is performed becomes identical.

Therefore, Burbridge in view of Quinn and Liu render obvious the claims.


/MANDISH K RANDHAWA/           Primary Examiner, Art Unit 2477